Citation Nr: 1015456	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-08 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
stomach disability, to include a gastroduodenal disability 
with hypertrophy of the gastric mucosa.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

In connection with his appeal, the Veteran presented 
testimony at a hearing before a Decision Review Officer (DRO) 
at the RO in October 2009.  A transcript of the hearing is 
associated with the Veteran's claims file.  

In April 2007, a statement of the case was provided on the 
issue of service connection for posttraumatic stress 
disorder.  The record before the Board does not contain a 
timely substantive appeal.  During the hearing, the Veteran 
also presented testimony on the issue of entitlement to 
service connection for PTSD.  This may be taken as an 
application to reopen the claim.  If the appellant or his 
representative desires to reopen the claim, it should be so 
indicated with specificity to the RO.  The issue was not 
certified to the Board nor is it otherwise properly before 
the Board at this time.


FINDINGS OF FACT

1.  In a final May 1985 decision, the Board denied the claim 
of entitlement to service connection for a stomach disorder, 
to include malignant fibrous histiocytoma of the 
retroperitoneum.  It was held that there was no objective 
evidence of stomach pathology in service and that his current 
stomach disability was not shown until many years after 
service separation.

2.  The evidence associated with the claims file subsequent 
to the May 1985 Board decision does not relate to an 
unestablished fact necessary to substantiate the claim; is 
cumulative or redundant of evidence already of record; or 
does not raise a reasonable possibility of substantiating the 
claim.

3.  There is no competent medical evidence of a neck 
disability at any time during the pendency of this claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a 
gastroduodenal disability with hypertrophy of the gastric 
mucosa.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

2.  A neck disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with Kent-compliant notice, by 
letter mailed in December 2005.  Although the Veteran was not 
provided notice with respect to the disability-rating or 
effective-date element of the claim until after the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
reopening of the claim of entitlement to service connection 
for a stomach disability and service connection for a neck 
disability is not warranted.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide earlier notice with respect to those elements of the 
claims is no more than harmless error.

The Board also finds that the Veteran has been afforded 
adequate assistance in regard to the claim.  The Veteran's 
service treatment records are on file, as are VA outpatient 
treatment records and treatment records from those non-VA 
medical providers identified by the Veteran as having 
relevant records.  Neither the Veteran nor his representative 
has identified any other outstanding evidence, to include 
medical records, which could be obtained to substantiate 
either claim.  The Board is also unaware of any such 
evidence.

The Board acknowledges that the RO has not provided the 
Veteran with a VA examination pertaining to his claimed 
stomach disability, but notes that VA has no obligation to 
provide such an examination if new and material evidence has 
not been presented.  See 38 C.F.R. § 3.159 (c)(4).  

The Board also acknowledges that the Veteran was not afforded 
a VA examination with respect to his claimed neck disability, 
but has determined that no such examination is required in 
this case because the medical evidence currently of record is 
sufficient to decide the claim and there is no reasonable 
possibility that such an examination would result in evidence 
to substantiate the claim.  In this regard, the Board notes 
there is no indication in the post-service medical evidence 
of a neck disability.  Further, service treatment records 
contain no indication of any neck disorder.  Thus, remand for 
medical examination and opinion is accordingly not warranted.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See 
also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 
2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per 
curiam).  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.



Legal Criteria

New and Material Evidence

In general, decisions of the Board prior to November 1988 are 
final.  Thereafter, unappealed Board decisions are considered 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2009).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009)

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

For some disorders, such as cancers, service connection may 
be presumed where demonstrated to a compensable degree within 
1 year following separation from qualifying service.  38 
U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

Analysis

New and Material Evidence

The Veteran was initially denied service connection for a 
stomach condition in a 1972 rating decision.  This denial was 
confirmed in an October 1983 rating decision.  In May 1985, 
the Board also denied service connection for a stomach 
disorder, to include malignant fibrous histiocytoma of the 
retroperitoneum.  The Veteran now seeks to reopen his claim 
for service connection for a stomach disorder, to include 
gastroduodenal disorder with hypertrophy of gastric mucosa.

The pertinent evidence of record at the time of the May 1985 
Board decision consisted of the Veteran's service treatment 
records, a VA examination from September 1972 indicating a 
diagnosis of functional gastroduodenal disorder with 
hypertrophied gastric mucosa, records from the Humana 
Hospital from July 1983 indicating that the Veteran was 
diagnosed with malignant fibrosis, histiocytoma of the 
retroperitoneum, and a September 1984 statement from the 
Veteran's spouse suggesting that the Veteran's stomach 
disability was attributable to misdiagnosis of an ulcer 
disease in service.  The Board denied service connection 
because there was no objective evidence of stomach pathology 
in service or at the time of separation from service, and his 
current stomach condition was not objectively shown until 
many years after separation from service.

Since the May 1985 Board decision, the following additional 
pertinent evidence has been added to the record:  the 
Veteran's testimony from the October 2009 DRO hearing, VA 
outpatient treatment records from 2005 through 2006, a 
statement from the Veteran's ex-wife, records from the Logan 
General Hospital from 1996 through 1998, records from the 
National Institute of Health from 1983, and various 
statements from the Veteran.

Records from the National Institute of Health demonstrate 
that the Veteran complained of epigastric pain and was then 
diagnosed with and treated for malignant fibrous histiocytoma 
in 1983.  Records from the Logan General Hospital from 
November 1996 show a diagnosis of gastritis and complaints of 
abdominal pain in January 1998.  VA outpatient treatment 
records show complaints of and treatment for a variety of 
stomach-related disorders including gastrointestinal 
bleeding, abdominal pain, epigastric pain, nausea, and 
gastrointestinal reflux.  However, these medical records do 
not discuss whether any current stomach disability is related 
to service.  Thus, these medical records are essentially 
cumulative in nature since they continue to show the presence 
of a stomach disability many years following the Veteran's 
discharge from service and do not provide a nexus between the 
current disability and the Veteran's active service.

During the Veteran's October 2009 DRO hearing and in various 
statements, he has indicated that he started experiencing 
problems with stomach during service, which have continued 
since his discharge.  The Veteran's ex-wife likewise reported 
her opinion that the Veteran got a "nervous stomach" due to 
serving in the military.  However, whether the Veteran's 
stomach disability is etiologically related to his service is 
a medical question that the Veteran or his ex-wife, as a lay 
person, are not competent to answer.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993).  Therefore, these statements are not 
sufficient to establish a reasonable possibility of a 
different outcome.  Accordingly, they are not material.  
Moreover, while he has testified to problems since service, 
this is not persuasive as he did not seek treatment for a 
chronic disorder during service or on a continuing basis in 
the years thereafter.

In conclusion, the evidence received since the May 1985 Board 
decision is cumulative of evidence already considered in the 
prior final denial, does not relate to an unestablished fact 
necessary to substantiate the claim, or is not sufficient to 
raise a reasonable possibility of substantiating the claim.  
Accordingly, it is not new and material, and reopening of the 
claim is not in order

Neck Disability

The Veteran contends that he is entitled to service 
connection for a neck disability, as he believes that this 
condition is related to his active duty service.  In 
particular, the Veteran alleges that he hurt his neck during 
a fall in service and that he now has degenerative joint 
disease and degenerative disc disease as a result of this 
initial injury.

The Veteran's service treatment records do not contain any 
reference to a neck injury or neck disability service.  There 
were no abnormalities found on the Veteran's December 1972 
separation examination.

With respect to post-service medical evidence, the record 
contains VA outpatient treatment records from 2005 through 
2006.  These records show a diagnosis of degenerative joint 
disease, but do not indicate that this diagnosis is related 
to the Veteran's neck or cervical spine.  These records also 
contain a November 2005 reference to neck and back pain well-
controlled with oxycondone.  There was no diagnosis of an 
underlying neck disability indicated at that time.  There are 
no other medical records indicating that the Veteran has ever 
been diagnosed with a neck or cervical spine disability, or 
linking any current neck disability to service.

During the Veteran's October 2009 DRO hearing, he noted that 
he injured his neck during service.  He claimed that he now 
has degenerative joint disease and degenerative disc disease 
associated with this original injury.

Although the Veteran has complained of neck pain, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition does not constitute a disability for which service 
connection can be granted.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, where, as here, 
the competent, probative evidence establishes that the 
Veteran does not have a neck disability, the current 
disability for which service connection is sought is not 
established, and thus, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Significantly, neither the Veteran nor his 
representative has presented or identified any contrary, 
existing medical opinion evidence that, in fact, supports the 
Veteran's claim for service connection.  In this case then, 
the claims for service connection for a neck disability must 
be denied because the first essential criterion for a grant 
of service connection-evidence of the claimed disabilities-
has not been met.

In addition to the medical evidence, the Board has considered 
the Veteran's statements, including his hearing testimony; 
however, none of this evidence provides a basis for allowance 
of the claims.  Matters of diagnosis and etiology are within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not 
shown to be other than a layperson without the appropriate 
medical training and expertise, he is not competent to render 
a probative (persuasive) opinion on a medical matter.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

Under these circumstances, the Board finds that the claims 
for service connection for a neck disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the competent, probative evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R.§ 3.102; Gilbert, 1 Vet. App. at 
53-56.


ORDER

New and material evidence not having been received, reopening 
of the claim of entitlement to service connection for a 
stomach disability is denied.

Service connection for a neck disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


